Citation Nr: 1730617	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  10-42 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss. 

2.  Entitlement to service connection for a respiratory condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel
INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran and his brother testified at a hearing before the undersigned.  A transcript is of record. 

The Board notes that the claim of entitlement to service connection for tinnitus must be readjudicated by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 19.9(b) (2017).  In this regard, service connection for tinnitus was denied in a December 2015 rating decision.  Within one year of that decision, the July 2016 VA examination report was generated in which the examiner found that the Veteran had tinnitus linked to in-service noise exposure.  Such evidence was not of record at the time of the December 2015 rating decision.  As new and material evidence is of record within one year of the December 2015 rating decision, that decision is not final and the claim remains pending.  See 38 C.F.R. § 3.156(b) (2017); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  

The initial rating of bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The Veteran withdrew on the record at the April 2017 Board hearing his appeal of the denial of service connection for a respiratory condition. 



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal are satisfied with respect to service connection for a respiratory condition.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the April 2017 Board hearing, the Veteran clearly expressed on the record his wish to withdraw his appeal of the denial of service connection for a respiratory condition.  The criteria for withdrawal of an appeal are satisfied.  See 38 C.F.R. § 20.204(b).  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that was appealed.  Accordingly, the service connection claim for a respiratory condition is dismissed.  See 38 U.S.C.A. § 7105(d). 


ORDER

Entitlement to service connection for a respiratory condition is dismissed. 


REMAND

The initial rating of the Veteran's bilateral hearing loss is remanded for further development.

A new VA examination must be arranged.  The July 2016 VA examination report did not provide the results of puretone threshold and speech discrimination testing.  The examiner stated that the results were unreliable because they were inconsistent with each other, and the Veteran was felt to be exaggerating his responses.  However, no further explanation was provided as to why they were considered inconsistent, or why the Veteran's responses were considered exaggerated as opposed to indicative of more severe hearing loss.  The Veteran should be provided another opportunity to have his hearing loss examined in connection with this claim. 

Further, a March 2016 VA treatment record reflects that audiometric testing was performed, but the puretone threshold results were not provided in this record.  Appropriate efforts must be made to obtain the test results. 

Accordingly, the case is REMANDED for the following action:

1.  Make appropriate efforts to obtain the puretone threshold test results referred to in the March 2016 VA treatment record. 

2.  Add to the claims file any outstanding VA treatment records dated since March 2016. 

3.  Arrange for a new VA examination to address the severity of the Veteran's bilateral hearing loss.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz, and the resultant average.  A Maryland CNC Test also should be administered to determine speech recognition ability. The examiner must describe the functional effects of the Veteran's bilateral hearing loss, including on his occupational functioning and daily activities.  If testing results are deemed unreliable (as found by the July 2016 examiner), a specific and complete explanation must be provided.

4.  After completing any other development that may be indicated, readjudicate the claim for an initial higher rating for bilateral hearing loss.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

5.  Readjudicate the service connection claim for tinnitus, in light of the July 2016 VA examination report.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


